JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *574for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order filed February 14, 2011, be affirmed. The district court correctly determined appellees are protected by absolute immunity. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.